Becker, C. J.
(dissenting) — I respectfully dissent from the decision to affirm. I would hold that the motion to suppress should have been granted. Before making an arrest for driving with license suspended, the police should have reliable and current information about the status of the driver’s license. In this case there was no finding that the information the police received was reliable, and substantial reason to find that it was not.
The arrest of Juliet Gaddy for driving with a suspended license occurred on October 5, 2000 after the officer entered her name and birth date into the computer in his patrol car. According to the officer, Gaddy’s driving status appeared on the computer as license suspended in the third degree.27 Gaddy was eventually convicted on a drug charge for cocaine found in her possession during a search incident to the arrest. She moved to suppress for lack of probable cause, arguing in part that she was not in suspended status at the time of arrest. She attached to her brief a copy of an abstract of driving record dated November 25, 2000 showing her license to be reinstated.28
*710The State, in response, submitted two other documents.29 One is a copy of a suspension order that directs Gaddy to stop driving on September 14, 2000 due to cancellation of her insurance. The other is a letter dated January 29, 2001 from a custodian of records at the Department of Licensing. It states, “License Issued: September 21, 2000.” The rest of the letter goes on to “certify” that “after a diligent search of the computer files the said official record indicates on October 5, 2000, the following statements apply to the status of the above named person: Had not reinstated his/her driving privilege. Was suspended/revoked in the third degree.” The custodian’s statement that Gaddy had a license issued September 21, 2000 is inconsistent with the rest of the material submitted by the State. If Gaddy was suspended by order on September 14, but had her license issued again on September 21, she was not in suspended status on October 5 unless there was another order of suspension after September 21. No such order appears in the record.
The State, in argument below, acknowledged that the department’s records were “a bit confusing, I understand, and they’re piecing it together.”30 There was no way to get a printout of the screen the police saw on October 5.31 The trial court acknowledged that it was impossible to tell whether the information received by the officers on October 5 was accurate or not, but concluded that accuracy was not a relevant issue. The court found the arrest lawful because the police had a “good faith belief’ that Gaddy’s license was suspended.32
The issue in this case falls within the fact pattern of Whiteley v. Warden, Wyoming State Penitentiary, 401 U.S. 560, 91 S. Ct. 1031, 28 L. Ed. 2d 306 (1971). Under Whiteley, the validity of an arrest is not determined by an officer’s *711good faith reliance on information supplied by a fellow officer. State v. Trenidad, 23 Wn. App. 418, 420, 595 P.2d 957 (1979). So too, the validity of an arrest is not determined by an officer’s good faith reliance on information supplied by a computerized database. State v. O’Cain, 108 Wn. App. 542, 555, 31 P.3d 733 (2001) (“ ‘when a conclusory allegation ... is obtained from some computerized compilation of information but no showing is made as to the basis of that allegation, it must be treated as if it were nothing more than an anonymous tip’ ”) (quoting 2 Wayne R. LaFave, Search and Seizure § 3.5(e), at 277 n.103 (1996)). In this case, there has been no showing of the basis for the information about Gaddy’s suspended status that appeared on the mobile data terminal on October 5. The custodian’s letter supports the allegation with an opinion purportedly based on “diligent search,” but this does not supply a basis of knowledge because it is not backed up by orders showing how or why Gaddy’s license got suspended after being issued on September 21.
The majority at page 708 holds that the information police officers receive on their mobile data terminals from the Department of Licensing is presumptively reliable. The authority cited does not support this holding. In State v. Monson,33 the question was whether the custodian of a particular record may testify in court to its factual contents in writing instead of appearing in person. Monson holds that a certified driving record is admissible in court, despite its hearsay nature, to prove the historical fact of an order of suspension or revocation where the defendant does not challenge its accuracy. Monson, 113 Wn.2d at 845-47. The information received on mobile data terminals is not certified, it is not clear that the information is based on an actual order, and here the defendant did challenge its accuracy. To declare that such information is presumptively reliable takes away an important incentive for accurate and prompt data entry, and leaves the driving public exposed to *712unjustified arrests. In addition, it relieves the State of its ordinary burden of proof in a warrantless arrest.
The majority at page 708 suggests that Gaddy cannot prevail because she did not rebut the presumption of reliability by proving her license was valid on October 5. But the point is not that Gaddy’s license really was, or was not, suspended on that date. Rather, the point is that the police “ ‘may not rely upon incorrect or incomplete information when they . . . are at fault in permitting the records to remain uncorrected.’ ” State v. Mance, 82 Wn. App. 539, 543, 918 P.2d 527 (1996) (quoting 2 LaFave, supra, § 3.5(d), at 272); see also O’Cain, 108 Wn. App. at 553 (“reliability of a stolen-vehicle report isn’t established by an after-the-fact (postseizure) confirmation that the vehicle really was stolen”).34
O’Cain identifies some questions that arise when a computerized database is consulted by police officers to determine probable cause for arrest:
“whether any of the information inputted into the system is screened for reliability before being entered, whether anyone checks to make sure that errors are not made in inputting information, whether information is updated systematically, and (a closely related question) whether information discovered to be stale or inaccurate is removed from the system.”
O’Cain, 108 Wn. App. at 555 (quoting United States v. Ornelas-Ledesma, 16 F.3d 714, 717 (7th Cir. 1994)).
There should have been some testimony or other evidence here explaining why a person with a license issued on September 21 would still be shown by the computer as being in suspended status two weeks later. Whatever the explanation, the reliability of the information the police received in their mobile data terminal — once called into question, as it was here by the State’s own records — should have been determined as a fact by the trial court, not as a *713matter of law by this court. See Mance, 82 Wn. App. at 543-44.
That finding of fact is missing. The State did not carry its burden to establish that the police had reliable information. The motion to suppress should have been granted for lack of probable cause. The conviction should be reversed.
Reconsideration denied February 5, 2003.
Review granted at 150 Wn.2d 1001 (2003).

 Report of Proceedings (Jan. 30, 2001) at 11, 37.


 Clerk’s Papers at 8.


 Clerk’s Papers at 13, 14.


 Report of Proceedings (Jan. 30, 2001) at 77.


 Report of Proceedings at 5.


 Clerk’s Papers (conclusions of law) at 54.


 State v. Monson, 113 Wn.2d 833, 784 P.2d 485 (1989).


 For purposes of analyzing whether the police were at fault in permitting records of license suspension to remain uncorrected, the Department of Licensing should be viewed as á police agency because their records are indispensable to proof of the crime of driving while license suspended.